On consideration of the "Petition for Extraordinary Relief’ filed in the above-entitled action it appearing that accused seeks relief in the form of a Writ of Mandamus requiring the respondent to complete and act upon the record of petitioner’s trial by general court-martial conducted on March 6 through 15, 1973, and it further appearing that said trial resulted in a conviction and a sentence of forfeiture of $300.00 per month for 6 months, a sentence which does not require further review by the Court of Military Review or permit review by this Court on petition of the petitioner pursuant to Article 67(b)(3), Uniform Code of Military Justice, it is, by the Court, this 11th day of September 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed for lack of jurisdiction. United States v. Snyder, 18 USCMA 480, 40 CMR 192 (1969).
Judge Duncan would issue an Order to Show Cause why the relief requested should not be granted. United States v. Bevilacqua, 18 USCMA 10, 39 CMR 10 (1968).